DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because though the specification indicates that Figures 1 and 2 illustrate the wettability of example embodiments of the invention, it is unclear what subject matter is being displayed in Figures 1 and 2, and it is hard to distinguish the differences between Figure 1 and Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
Table 1 (p. 34-37) should be reformatted to provide enhanced readability.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20110045338A1) in view of Lee et al. (US 20160301055A1) and Swei et al. (Journal of Applied Polymer Science. 90, 1153-1155, (2003)).
In Regards to Claim 1:
	Bae discloses a separator for a lithium secondary battery, comprising: a porous polymer substrate having a plurality of pores; and a porous coating layer formed on at least one surface of the porous polymer substrate [0013, 0022]. Bae further discloses that the porous coating layer comprises a dispersing agent (polymer having a cyano group), a mixture of inorganic particles and a particle-type binder polymer (first polyvinylidene fluoride-based copolymer), and a second binder polymer (second polyvinylidene fluoride-based copolymer) [0022]. Bae further discloses that the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) may be polyvinylidene fluoride-co-hexafluoropropylene and the second binder polymer (second polyvinylidene fluoride-based copolymer) may be polyvinylidene fluoride-co-chlorotrifluoroethylene [0024]. 
Bae further discloses that based on the entire weight of the porous coating layer, the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) is present in an amount of 5-30 weight% and the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of 1-10 weight% [0026]. Thus, the skilled artisan would appreciate that there are several possible embodiments of the invention of Bae wherein the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of  2-20 parts by weight based on 100 parts by weight of a total content of the particle-type binder (first polyvinylidene fluoride-based copolymer) and the second binder polymer (second polyvinylidene fluoride-based copolymer). 
Though Bae does not explicitly say that the second binder polymer (second polyvinylidene fluoride-based copolymer) is positioned on a surface of the inorganic particles in the mixture of the porous coating layer to connect and fix the inorganic particles with one another, it would be understood by the skilled artisan that the second binder polymer (second polyvinylidene fluoride-based copolymer) is necessarily positioned on a surface of the inorganic particles as the binders are mixed together with the inorganic materials during synthesis [0049-0050]. The skilled artisan would further understand that the binder necessarily serves to connect and fix the inorganic particles with one another.
Bae is deficient in disclosing 1) that the second binder polymer is polyvinyl pyrrolidone binder polymer, and 2) that the polyvinyl pyrrolidone binder polymer has a K-value of 60 to 130.
Regarding 1) Lee discloses a separator with a coating layer, wherein the coating layer is comprised of a binder, an inorganic particle, and a solvent [0030]. Lee further discloses that the binder is comprised of an acryl-based copolymer and an additional binder which may be either polyvinylidene fluoride-co-chlorotrifluoroethylene or polyvinyl pyrrolidone [0054]. Lee further discloses that the polyvinylidene fluoride based binder may have an average molecular weight of 500,000 g/mol to 1,500,000 g/mol [0057].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae by selecting polyvinyl pyrrolidone for the second binder polymer, as it is a known alternative to polyvinylidene fluoride-co-chlorotrifluoroethylene for use as a binder in a coating layer for a separator, as taught by Lee. By doing so, the limitation of Claim 1 requiring that the second binder polymer is polyvinyl pyrrolidone binder polymer, is met.
Regarding 2), Swei discloses that polyvinyl pyrrolidone polymers are characterized by their K-value, and that polyvinyl pyrrolidone binders with K-values of between 80-100 have a molecular weight of between 900,000-1,500,000 (p.1, Introduction).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the polyvinyl pyrrolidone polymer of modified Bae a polyvinyl pyrrolidone with a molecular weight of between 900,000-1,500,000, as it is a known range of molecular weight for a polyvinyl pyrrolidone binder, as taught by Swei, and such a binder would have a molecular weight in the range taught by Lee. By doing so, the limitation of Claim 1 requiring that the polyvinyl pyrrolidone binder polymer has a K-value of 60 to 130 is met.
Upon all of the above detailed modifications, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
	Bae as modified by Lee and Swei discloses the separator of Claim 1 as set forth above. Bae discloses that based on the entire weight of the porous coating layer, the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) is present in an amount of 5-30 weight% and the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of 1-10 weight% [0026]. Thus, the skilled artisan would appreciate that there are several possible embodiments of the invention of Bae wherein the second binder polymer (second polyvinylidene fluoride-based copolymer), which after modification is the polyvinyl pyrrolidone binder, is present in an amount of  4.66-18.66 parts by weight based on 100 parts by weight of a total content of the particle-type binder (first polyvinylidene fluoride-based copolymer) and the second binder polymer (second polyvinylidene fluoride-based copolymer). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 1):
Bae as modified by Lee and Swei discloses the separator of Claim 1 as set forth above. Bae further discloses that the dispersing agent (polymer having a cyano group) may comprise cyanoethylpullulan, cyanoethylpolyvinylalcohol, or a mixture thereof [0025]. Therefore, all of the limitations of Claim 3 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Bae as modified by Lee and Swei discloses the separator of Claim 1 as set forth above. Bae further discloses that the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) may be polyvinylidene fluoride-co-hexafluoropropylene [0024]. 
Bae is deficient in disclosing that the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) comprises at least one of styrene butadiene rubber, acrylonitrile-butadiene rubber, acrylonitrile-butadiene-styrene rubber, polymethyl methacrylate-co-ethylhexyl acrylate, polyacrylonitrile, polyvinyl chloride, polyvinylidene fluoride, polyvinyl alcohol, styrene, or polycyanoacrylate.
 Lee  further discloses that the binder is comprised of an acryl-based copolymer and an additional binder which may be either polyvinylidene fluoride-co-hexafluoropropylene, polyacrylonitrile, or polyvinylidene fluoride [0054].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae by selecting polyacrylonitrile or polyvinylidene fluoride for the particle-type binder polymer, as it is a known alternative to polyvinylidene fluoride-co-hexafluoropropylene for use as a binder in a coating layer for a separator, as taught by Lee. By doing so, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1): 
Bae as modified by Lee and Swei discloses the separator of Claim 1 as set forth above. Bae further discloses that a weight ratio of the inorganic particles: (a total of particle-type binder polymer and polyvinyl pyrrolidone binder polymer) is 50:50 to 99:1 [0033]. Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Bae as modified by Lee and Swei discloses the separator of Claim 1 as set forth above. Bae further discloses that the porous polymer substrate is a polyolefin-based porous polymer film substrate or a porous polymer non-woven substrate [0035]. Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Bae as modified by Lee and Swei discloses the separator of Claim 6 as set forth above. Bae further discloses that the porous polymer substrate is the polyolefin-based porous polymer film substrate which may be comprised at least one of polyethylene, polypropylene, polybutylene, polypentene, or their mixtures [0035]. Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 10:
Bae discloses a method for manufacturing a separator for a lithium secondary battery, comprising the step of: (S1) preparing slurry for forming a porous coating layer comprising a plurality of inorganic particles, a dispersing agent and a particle-type binder polymer dispersed in a binder polymer solution comprising a second binder polymer (second polyvinylidene fluoride-based copolymer) dissolved in a solvent [0049-0050]. Bae further discloses that the method includes the steps of: (S2) applying the slurry for forming the porous coating layer onto at least one surface of a porous polymer substrate, and (S3) drying the slurry coated porous polymer substrate obtained by (S2), to form the porous coating layer on the porous polymer substrate [0050].
Bae further discloses that based on the entire weight of the porous coating layer, the particle-type binder polymer (first polyvinylidene fluoride-based copolymer) is present in an amount of 5-30 weight% and the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of 1-10 weight% [0026]. Thus, the skilled artisan would appreciate that there are several possible embodiments of the invention of Bae wherein the second binder polymer (second polyvinylidene fluoride-based copolymer) is present in an amount of  2-20 parts by weight based on 100 parts by weight of a total content of the particle-type binder (first polyvinylidene fluoride-based copolymer) and the second binder polymer (second polyvinylidene fluoride-based copolymer).
Bae is deficient in disclosing 1) that the second binder polymer is polyvinyl pyrrolidone binder polymer, and 2) that the polyvinyl pyrrolidone binder polymer has a K-value of 60 to 130.
Regarding 1) Lee discloses a separator with a coating layer, wherein the coating layer is comprised of a binder, an inorganic particle, and a solvent [0030]. Lee further discloses that the binder is comprised of an acryl-based copolymer and an additional binder which may be either polyvinylidene fluoride-co-chlorotrifluoroethylene or polyvinyl pyrrolidone [0054]. Lee further discloses that the polyvinylidene fluoride based binder may have an average molecular weight of 500,000 g/mol to 1,500,000 g/mol [0057].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae by selecting polyvinyl pyrrolidone for the second binder polymer, as it is a known alternative to polyvinylidene fluoride-co-chlorotrifluoroethylene for use as a binder in a coating layer for a separator, as taught by Lee. By doing so, the limitation of Claim 10 requiring that the second binder polymer is polyvinyl pyrrolidone binder polymer, is met.
Regarding 2), Swei discloses that polyvinyl pyrrolidone polymers are characterized by their K-value, and that polyvinyl pyrrolidone binders with K-values of between 80-100 have a molecular weight of between 900,000-1,500,000 (p.1, Introduction).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the polyvinyl pyrrolidone polymer of modified Bae a polyvinyl pyrrolidone with a molecular weight of between 900,000-1,500,000, as it is a known range of molecular weight for a polyvinyl pyrrolidone binder, as taught by Swei, and such a binder would have a molecular weight in the range taught by Lee. By doing so, the limitation of Claim 10 requiring that the polyvinyl pyrrolidone binder polymer has a K-value of 60 to 130 is met.
Upon all of the above detailed modifications, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 10):
Bae as modified by Lee and Swei discloses the method of Claim 10 as set forth above. Bae further disclosed that the solvent may be water [0038]. Therefore, all of the limitations of Claim 11 are met.
In Regards to Claim 14 (Dependent Upon Claim 10):
Bae as modified by Lee and Swei discloses the method of Claim 10 as set forth above. Bae further discloses that a weight ratio of the inorganic particles: (a total of particle-type binder polymer and polyvinyl pyrrolidone binder polymer) is 50:50 to 99:1 [0033]. Therefore, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 1):
Bae as modified by Lee and Swei discloses the separator of Claim 1 as set forth above. Bae further discloses a lithium secondary battery comprising a cathode, an anode, and a separator interposed between the cathode and the anode, wherein the separator is the separator according to Claim 1 [0041-0042]. Therefore, all of the limitations of Claim 15 are met.
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20110045338A1) as modified by Lee et al. (US 20160301055A1) and Swei et al. (Journal of Applied Polymer Science. 90, 1153-1155, (2003)), as applied to Claims 1 and 10 above, and in further view of Whear et al. (US 20170098810A1).
In Regards to Claim 8 (Dependent Upon Claim 1):
Bae as modified by Lee and Swei discloses the separator of Claim 1 as set forth above. 
Bae is silent to the porous polymer substrate being a surface-treated-porous polymer substrate or is a non-surface treated porous polymer substrate.
Whear discloses separator for a battery which may include a porous substrate such as a polyethylene microporous membrane, or a non-woven material, and wherein the substrate maybe subject to a surface treatment [0011-0012]. Whear discloses that the surface of the separator may be made hydrophilic via surface treatment with ion beam plasma such as in vapor deposition [0024, 0061-0062]. Whear further teaches that such surface treatment can result in improved adhesion of a coating material to the substrate, and can alter the hydrophilicity of the substrate surface, which increases the wetting rate of the treated surface [0024].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae to be surface treated by plasma discharge, with a reasonable expectation of success in improving the adhesion of a coating to the substrate and increasing the wetting rate of the separator, as taught by Whear. By doing so, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 8):
Bae as modified by Lee, Swei, and Whear discloses the separator of Claim 8 as set forth above. As detailed above, Bae as modified by the porous polymer substrate is the surface-treated porous polymer substrate, which is surface-treated by plasma discharge. Therefore, all of the limitations of Claim 9 are met.


In Regards to Claim 12 (Dependent Upon Claim 10):
Bae as modified by Lee and Swei discloses the method of Claim 10 as set forth above. 
Bae is silent to the porous polymer substrate being a surface-treated-porous polymer substrate or is a non-surface treated porous polymer substrate.
Whear discloses separator for a battery which may include a porous substrate such as a polyethylene microporous membrane, or a non-woven material, and wherein the substrate maybe subject to a surface treatment [0011-0012]. Whear discloses that the surface of the separator may be made hydrophilic via surface treatment with ion beam plasma such as in vapor deposition [0024, 0061-0062]. Whear further teaches that such surface treatment can result in improved adhesion of a coating material to the substrate, and can alter the hydrophilicity of the substrate surface, which increases the wetting rate of the treated surface [0024].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the separator of Bae to be surface treated by plasma discharge, with a reasonable expectation of success in improving the adhesion of a coating to the substrate and increasing the wetting rate of the separator, as taught by Whear. By doing so, all of the limitations of Claim 12 are met.
In Regards to Claim 13 (Dependent Upon Claim 12):
Bae as modified by Lee, Swei, and Whear discloses the method of Claim 12 as set forth above. As detailed above, Bae as modified by the porous polymer substrate is the surface-treated porous polymer substrate, which is surface-treated by plasma discharge. Therefore, all of the limitations of Claim 13 are met.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724